NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



STEVEN LaPLANTE,                   )
                                   )
           Petitioner,             )
                                   )
v.                                 )                    Case No. 2D17-2836
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed June 6, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Eilam Isaak of Isaak Law, PLLC, Tampa,
for Petitioner.

No appearance for Respondent.



PER CURIAM.


              Dismissed.


VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.